DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter  
Claims 1-20 are allowable. 
Regarding claim 1,

Zhu et al (US20190171598 FIG 1-2; [0022 & 0049-0050], discloses frequency ration of controller clock and an actual clock and phase aware control). 
 Matulik et al (US200902238016 FIG 4 and 8A; [0013] & claim 14, discloses data phases relative to DDR device clock and having frequency of the first clock signal to be less than the frequency of second clock signal e.g., ratio of frequency). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination a first frequency of a DDR controller clock at which the plurality of DDR commands is received to a second frequency of a DDR clock at which one or more DDR devices operates, wherein the second frequency of the DDR clock is higher than the first frequency of the DDR controller clock; determining a number of clock cycles of the DDR clock required for each DDR command of the plurality of DDR commands; based on the ratio of the first frequency to the second frequency clock cycles of the DDR controller clock according to the determined sequence of the plurality of DDR commands. Claims 2-7 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 8, none of the prior art teaches, suggests or renders obvious, either alone in combination a ratio of a first frequency of a DDR controller clock at which the plurality of DDR commands is received to a second frequency of a DDR clock at which one or more DDR devices operates, wherein the second frequency of the DDR clock is higher than the first frequency of the DDR controller clock; determining a number of clock cycles of the DDR clock required for each DDR command of the plurality of DDR commands; based on the ratio of the first frequency to the second frequency and the number of clock cycles of the DDR clock required for each DDR command 
However, with respect to claim 15, none of the prior art teaches, suggests or renders obvious, either alone in combination  determining a ratio of a first frequency of a DDR controller clock at which the plurality of DDR commands is received to a second frequency of a DDR clock at which one or more DDR devices operates, wherein the second frequency of the DDR clock is higher than the first frequency of the DDR controller clock; determining a number of clock cycles of the DDR clock required for each DDR command of the plurality of DDR commands; based on the ratio of the first frequency to the second frequency  and the number of clock cycles of the DDR clock required for each DDR command, determining a sequence of the plurality of DDR commands according to a priority corresponding to each DDR command of the plurality of DDR commands; and Atty. Dkt. No. 4863.0810001-4-Jun ZHU Reply to Office Action of January 5, 2022Application No. 17/246,385transmitting one or more DDR commands of the plurality of DDR commands at the second frequency to the one or more DDR devices over one or more clock cycles of the DDR controller clock according to the determined sequence of the plurality of DDR commands. 16-20 are allowed because of their dependency to the allowed base claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827